DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/11/22, 11/18/21 and 11/18/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter

Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or otherwise render obvious an oil path structure for a powertrain for a hybrid vehicle wherein an input shaft having therein an oil passageway and having an outer circumference on which the P2 motor is mounted; and a first oil hole penetratively, as set forth by the disclosure, formed from the oil passageway of the input shaft toward a first bearing connected to a second rotor shaft of the second rotor, as claimed in claim 1.  The closest prior art of record is US 8869653 which discloses an oil path structure for powertrain for a hybrid vehicle with an oil path structure comprising a P1 motor mounted in a housing and comprising a first stator and a first rotor; a P2 motor mounted in the housing so as to be spaced apart from the P1 motor at an interval and comprising a second stator and a second rotor.  While US 8869653 does disclose a similar dual motor/generator/torque converter structure with passageways for the cooling/lubrication of the torque converter, generator and motor it fails to explicitly disclose any sort of oil passageways pertaining to the input shaft and more particularly the bearings associated therewith.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLBY M HANSEN/Primary Examiner, Art Unit 3655